Hôtel des Monnaies

àlique Démocratique du Congo

_ Ze

linistère des Affaires Foncières

N2.469,3/uIN/
Lea N/AFF, 1/1
“Direction des Titres Immobiliers F/CT 1/7880.1/54/045.
Circonscription Foncière de Tghopo I Transmis copie pour information à :
ondæ Titres Immobiliers Monsieur le Directeur Chef de
s

Service deg Titres lunobiliers
Monsieur 8 RAY OTEA/ 1 / häministreteur
Gépymyme/de Territoire de Pam dau

ISANGI/.

Annexe FE FD Fa Monsieur le Chef de Division
Réf. VÉENW 26/09/0145 BU 29/074u cadastre/ L à H U 8 V
Objet Projet Contrat d'Emphytéose  €912,;, 1 à à N G 1 :
Parcelle n° : oo  9ou #
Dr SE Territoire de a A Monsieur le Birecteur Général de
calité Folembo 1 La Société Plant=htions et
De, un Huileries du Congo (FHG)à #iN»nses

J'ai l'honneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner dûment

signés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n° Æo&to Jet *-

située dans le Copnang,/ Territoire de B À » © & 0

que vous occupez en vertu de : Wu fival porNneuiwlisaleNl VUb Lioyg à 12e AU
24 Août Mil meuf cent Cinquante Cimgo--=----

Je vous signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous

et répartie comme suit : ;

Prix de référence du terrain HE PU 550428, 00e

- Taxe d'établissement du contrat XX XX XX XX XX
- Taxe de P.V. de mise en valeur : 16e 185950, 00 de
- Taxe de Certificat d'enregistrement : BoGe 70740, 00
- Note d'usage | KEXXXXXXXXXAEXXEELX
- Frais de mesurage et bornage H Bo@ 106950 de
- Frais de consultation ! Fos 4309503 00m - +
- Frais croquis ! XXXXXXREXAENEAXAXAX

- Occupation provisoire ! XXXXXXKEXEXXXEXXXKEX

- Loyer du g7/ 09 au 44/42/2045 : Boo 400974 00 —

m ni n n À | u 1 LAS: Ë
A DEDUIRI 5 sui i ,806+F934%7 d 27 j10 ce « “ 1
DEDUIRE : montant déjà payé suivant quittance n - B + 40 ( o

OTAI : EC: Àà°8. 392, 00

oir verser en espèces entre les mains du Comptable des Titres

j ien voul
Montant que je vous prie de bi En do lee auprès de la Banque

Immobiliers de Tehopo 1/ 1®ANGI ou au compte

Centrale du Congo à & Z æ à N Ga NL : uen en m—...
La quittance qui vous sera délivrée doit m'être présentée ou transmise en ESrque j Le $ :
hytéose endéans le mois de la réception dei ES

/
nsidération distingdée
l'assurance de ma co g

=
9
UE DEMOCRATIQUE DU CONGO Isangi, le 07 septembre 2015

MINISTÈRE DES AFFAIRES FONCIERES

CIRCONSRIPTION FONCIERE TSHOPO |
DIVISION DES TITRES IMMOBILIERS

f. ISANGI Transmis copie pour information à
f Wéls : 0811480087 - 0810126700 Monsieur le Comptable Public des Titres

N° 2.469.3/MIN/AFF/CTI/TSHO/052/2015

mmobiliers Tshopo | à Isangi
Monsieur le Chef de Ressort de la Direction
Général des Recettes de la Province

Orientale à Basoko.

A Monsieur le Directeur Général de la Société
Plantations et Huileries du Congo ( PHC }

Objet : Projet Contrat à la signature à Kinshasa

Concession n° S.R 924

Territoire de BASOKO

Contrat d'emphytéose Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du
29 juillet 2015 par laquelle vous sollicitez le titre de propriété pour votre Concession inscrite sous le n° SR 924 à
usage agricole, située dans le Territoire de BASOKO, localité Bolembo |, j'ai l'honneur de vous faire parvenir en
annexe à la présente, deux exemplaires d’un projet de contrat d'emphytéose tout en priant de bien vouloir me

les renvoyer dûment revêtus de votre signature sur la rubrique « L'EMPHYTEOTE » accompagnés du bordereau
de versement.

Ce contrat est établi aux conditions suivantes :

“Taxe d'établissement contrat : FC 4650.00
“ Taxe croquis : FC 1.860.00
“Note d'usage : FC 1395.00
“ _ Fraistechniques :FC 93000
“Frais administratifs :FC 465.00

TOTAL A PAYER : FC 9.300.00

Je vous signale que l'intervention de votre contrat
est conditionnée au payement de la somme détaillée ci-dessus, montant que vous demande de bien
vouloir verser en espèces au Guichet Unique de la Direction Générale des Recettes de la Province
Orientale à Kisangani.

Votre désintéressement sera considéré comme la
renonciation tacite à votre demande qui sera d'ailleurs classée sans suite.

Veuillez agréer, Monsieur, assurance de ma

considération distinguée.
ENOCRA Te
CNET

fl DE LA NON

